           Case 2:18-cv-02151-JAD-GWF Document 18 Filed 01/14/19 Page 1 of 2



 1   S. SCOTT GREENBERG, ESQ.
     Nevada Bar No. 4622
 2   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Email: greens2@nv.ccsd.net
     Attorneys for Defendants
 6

 7                              UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9   J.H., a minor, by and through his natural Parent Case No. 2:18-cv-02151-JAD-GWF
     and Guardian Ad Litem, ANDREA
10   ESQUIVEL,                                        [PROPOSED] ORDER DENYING
                                                      EMERGENCY MOTION TO EXTEND
11                   Plaintiff,                       DISCOVERY DEADLINE
12   v.
13
     PATRICK SIROKY, individually; CLARK
14   COUNTY SCHOOL DISTRICT,

15          Defendants.
16

17
            Plaintiff’s Emergency Motion to Extend Discovery (Docket #12) having come before the
18
     Court for hearing on January 11, 2019, and the Court having considered the arguments of
19
     counsel and Defendant’s response (Docket #14), denies the motion without prejudice; therefore,
20
     the discovery deadline of October 25, 2018, established in the state court proceedings before
21
     removal will not be amended at this time. Plaintiff may have up to February 25, 2019 (45 days
22
     from January 11, 2019) to conduct the Rule 30(b)(6) deposition subject to the Court’s ruling on
23
     Defendant’s Motion for Protective Order (Docket #10) also heard by the Court on January 11,
24
     2019. Following completion of the Rule 30(b)(6) deposition, Plaintiff may renew the motion to
25
     extend discovery for purposes of the Section 1983 claim plead in the Second Amended
26
     Complaint, following good-faith meet and confer communications required by LR 26-7, should
27

28
                                                   1
           Case 2:18-cv-02151-JAD-GWF Document 18 Filed 01/14/19 Page 2 of 2



 1   Plaintiff’s counsel believe cause warrants renewing such motion. The deadline for a renewed

 2   motion to extend discovery will be 14 days after completion of the Rule 30(b)(6) deposition.

 3          Subject to further order of the Court, the dispositive motion deadline is set for March 27,

 4   2019 (30 days after February 25, 2019).

 5          The pre-trial order deadline is set for March 27, 2019; however, if dispositive motions are

 6   filed, the deadline for filing the proposed joint pre-trial order will be suspended until 30 days

 7   after decision on the dispositive motions or further order of the court.

 8

 9   Dated: 01-18-2019
                                                   U.S. MAGISTRATE JUDGE
10

11
     Submitted by:
12
     CLARK COUNTY SCHOOL DISTRICT
13   OFFICE OF THE GENERAL COUNSEL

14   By:/s/ S. Scott Greenberg
       S. Scott Greenberg, Esq.
15     Nevada Bar No. 4622
       5100 W. Sahara Avenue
16     Las Vegas, NV 89146
      Attorney for Defendants
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
